                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                      IN THE UNITED STATES DISTRICT COURT                         March 23, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                       David J. Bradley, Clerk
                                HOUSTON DIVISION

J.B. BLACK,                                 §
SPN # 01214826,                             §
                                            §
                      Plaintiff,            §
                                            §
v.                                          §             CIVIL ACTION NO. H-20-928
                                            §
AARON BURDETTE,                             §
                                            §
                  Defendant.                §



                                   FINAL JUDGMENT


        For the reasons set forth in the Court's Memorandum and Order

signed    on   this    date,   this     case         is    DISMISSED   with   prejudice.

Plaintiff shall take nothing on his claims.

        This is a FINAL JUDGMENT.

        The Clerk of Court will provide a copy of this Order to all

the parties of record.

        SIGNED at Houston,         Texas,       on   this·~
                                                            /11~day      ~
                                                                       of,

2020.




                                        UNITED ST
